Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




LETTER AGREEMENT
FOR THE COMMERCIAL MANUFACTURING OF IMMU- 132 PRODUCT


This Letter of Intent (this “LOI”) is entered into between Immunomedics, Inc., a
corporation with its principal office located at 300 The American Road Morris
Plains, NJ 07950, USA (“Immunomedics”), and BSP Pharmaceuticals S.p.A., having a
place of business at via Appia km 65,561 04013 Latina Scalo (LT), Italy (“BSP”),
effective as of February 26, 2018 (the “Effective Date”).


For the purpose of this LOI, Immunomedics and BSP are both referred hereinafter
also a “Party” or the “Parties”, as applicable.


The Parties are currently in the process of negotiating in good faith toward a
Master Service Agreement (the “Agreement”) for the commercial supply of the
product, named IMMU-132 (the “Product”). This LOI confirms the mutual intentions
of the Parties with respect to the negotiations of the Agreement and the
commitments of the Parties for the manufacturing of the bulk drug substance and
the commercial supply of the Product for the calendar year 2018, based on BSP’s
proposal dated January 30, 2018 (the “Proposal”) and attached hereto as Exhibit
A.


In consideration of the mutual covenants set forth in this LOI, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows.


1.
Agreement. The Parties will use reasonably diligent efforts in good faith to
negotiate, execute, and deliver the Agreement on or before [***], unless
extended by mutual agreement. The Parties agree to conduct the negotiations on a
confidential basis.



2.
Binding Forecast. The quantities of Product identified in Table 1 in Exhibit B
represent the Parties’ current binding commitment (the “Binding Forecast”) for
the manufacture and purchase of [***] Batches of bulk drug substance (“DS”) and
[***] Batches of drug product (“DP”) distributed during each calendar quarter of
2018 at the prices agreed in the Proposal. The volumes of [***] Batches of DS
and [***] Batch of DP specifically set forth in Table 2 of Exhibit 2 correspond
to the minimum quantities for 2018 (the “Minimum Quantities”). Upon execution of
this LOI, Immunomedics shall issue separate purchase orders (each a “Purchase
Order”) for the Minimum Quantities of Product and for the Material Costs (as
defined below in Section 5). The Purchase Order shall specify each manufacturing
dates within such calendar quarter respectively for DS or DP, as set forth in
Table 1. As used herein, “Batch” with respect to DS shall mean theoretical [***]
Liters (10mg/mL per vial) and “Batch” with respect to DP shall mean theoretical
[***] vials.



3.
Financial Obligations. Throughout the term of this LOI [***], as distributed
according to the manufacturing dates identified by the Parties, then
Immunomedics is obligated to pay [***] per cent ([***]%) of the capacity
reserved for the Binding Forecast at the price set forth in the Proposal, as
amended from time to time, in accordance with the terms set forth in this
Section 3. For clarity, the price for capacity reservation for any Batch of DS
is €[***] and for any Batch of DP is €[***]. In accordance with the provisions
of this LOI, the Parties hereby agree that should Immunomedics not utilize the
capacity reserved by BSP for the manufacture of the Minimum Quantities, then
Immunomedics shall pay to BSP an amount equal to the product of (i) the
difference between (A) the aggregate quantity of Product set forth in the
Binding Forecast limited to the Minimum Quantities of Product for such calendar
year, less (B) the aggregate quantity of Product ordered by Immunomedics for
delivery in such calendar year (such difference, the “Order Shortfall”),
multiplied by (ii) the prices applicable to the Order Shortfall for such
calendar year (i.e. €[***] for any Batch of DS and €[***] for any Batch of DP).
In addition, Immunomedics shall pay to BSP an amount equal to [***]






--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




Euro, as a reservation fee (the “Reservation Fee”) to compensate the remainder
of the Binding Forecast for 2018, exclusive of the Minimum Quantities, provided
that in the event Immunomedics orders an amount of DS or DP in excess of the
Minimum Quantities in calendar year 2018, Immunomedics shall be credited the
manufacture price for each Batch of DS and DP (as provided in Exhibit C) from
the Reservation Fee, provided that Immunomedics shall issue purchase order for
additional quantities at least [***] in advance of the specified delivery date
for respective DS or DP Batches, such manufacture to be performed within [***],
and provided that the intermediates (i.e. payload and mAb) necessary for
manufacture of such additional quantities shall be delivered and released by
Immunomedics before [***]. Upon receipt of the first Purchase Orders for the
Material Costs and the Minimum Annual Quantities, BSP shall issue a separate
invoice for the Material Costs, and BSP shall issue separate invoices for the
Reservation Fee as provided in Exhibit C. The Minimum Quantities of Product
shall be invoiced by BSP to Immunomedics in accordance with Section 5 below. The
Reservation Fee shall be paid by Immunomedics in accordance with the payment
schedule set forth in Exhibit C and [***] of the receipt of the relevant invoice
by BSP and, in any event, within the calendar year 2018.


4.
Intermediates. Should the intermediates (i.e. toxin and mAb) not be available to
be released at BSP at least four (4) weeks before the manufacturing date then
Immunomedics shall immediately notify BSP thereof. Promptly thereafter, the
Parties shall meet to discuss in good faith if BSP can comply with the original
schedule using its best efforts to do so, and if BSP cannot comply with the
original schedule, BSP shall use best efforts to adjust the manufacturing in
accordance with the terms of this LOI and with BSP’s production plan. Should the
adjustment of manufacturing not be possible, the relevant production shall be
cancelled and Immunomedics shall remain obligated to pay such part of unused
capacity; provided that BSP is unable to fill the unused capacity with work from
a third party after using best efforts to do so.



5.
Payment. BSP will submit invoices upon completion of the Services at the
issuance of the Certificate of Analysis by BSP. The material costs for an amount
estimated (in good faith) to be equal to Euro [***] (€ [***]) (the “Material
Costs”) shall be paid separately [***] by Immunomedics immediately upon receipt
of the invoice by BSP. Unless otherwise agreed by the Parties, BSP shall
promptly return., at Immunomedics’ costs any material paid in advance by
Immunomedics and not used by BSP in connection with the manufacture of the
quantity of Product set forth in the Binding Forecast for the calendar year 2018
and which cannot be used for the manufacturing of Product under any other
agreement between the Parties.



BSP will submit invoices upon completion the manufacturing of each Batch of DS
and each Batch of DP at the issuance of the respective Certificate of Analysis
by BSP. Immunomedics shall pay undisputed (in good faith) invoices within
forty-five (45) calendar days of the date of receipt of BSP’s invoice. All
invoices and copies of receipts will be submitted electronically to:


[***]
BSP Pharmaceuticals S.p.A.
[***]
[***]
[***]


For clarity, the payment schedule for Services to be performed by BSP under this
LOI is attached as Exhibit C.







--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




6.
Compliance. BSP represents and warrants that it will use its best efforts and
exercise due care and sound business judgment in performing the services and it
will carry out the Services hereunder in compliance with the current GMP,
applicable laws, BSP’s standard operating procedures and any Immunomedics
specifications and/or procedures agreed upon in writing by the Parties. BSP
shall reserve appropriate resources required for the scope of work as set forth
herein. Any non-conformance in Product supplied hereunder shall be governed by
that certain Master Clinical Supply and Services Agreement between the parties
dated as of April 12, 2018, unless and until the Agreement is executed, in which
event the Agreement shall govern.



7.
Authority. The Parties further represent and warrant that they have the
corporate power, authority and legal right to enter into this LOI and to perform
its obligations.



8.
Other provisions. This LOI, together with the Mutual Confidential Disclosure
Agreement dated October 13, 2014 (“MCDA”) represent the entire agreement among
the Parties with respect to the subject matter hereof. The Parties agree that
all information provided by the Parties regarding the transactions outlined
herein, as well as each Party’s business information, processes and standard
operating procedures, shall be proprietary of such Party, held in strict
confidence by the other Party, shall not be used by the receiving Party except
as strictly required for the purposes of this LOI and shall not be disclosed to
any third party without the prior written consent of the other Party. In the
event that either Party determines that applicable securities laws require
disclosure of Confidential Information (including this LOI), such Party shall
promptly notify the other and the Parties shall cooperate in making a disclosure
(joint disclosure if necessary) which shall meet the requirements of the
applicable securities laws.



9.
Term. This LOI shall take effect as of the Effective Date and shall continue
until the earliest of (i) the date of the completion of the activities specified
in the Proposal, or (ii) the effective date of the Agreement, unless otherwise
agreed in writing by the Parties.



10.
Prevalence. Upon its execution, the Agreement will supersede this LOI and shall
govern the terms of the project initiated by virtue of this LOI. The Agreement
shall include such other terms as are customary for such agreements, including
without limitation, provisions relating to forecasting, acceptance and
rejection, representation and warranties, indemnification, insurance, limitation
of liability, termination, publicity, and allocation of intellectual property
rights.



11.
Liability. EXCEPT FOR BREACHES OF CONFIDENTIALITY UNDER SECTION 8, IT IS
UNDERSTOOD AND AGREED THAT NEITHER OF THE PARTIES SHALL BE LIABLE TOWARDS THE
OTHER FOR INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING WITHOUT LIMITATION LOSS OF PROFITS OR REVENUES, REGARDLESS OF
WHETHER SUCH DAMAGES WERE FORESEEABLE OR NOT.



12.
Taxes. Each Party shall comply with its applicable taxation guidelines regarding
filing and reporting for income tax purposes. Neither Party shall treat their
relationship under this Agreement as a partnership or as a pass through entity
for tax purposes.



13.
Law and Jurisdiction. This LOI shall be governed by and construed in accordance
with the laws of New York, United States of America, without regard to any
conflicts-of-law provisions that directs the application to another
jurisdiction’s law, and the United Nations Convention on Agreements for the
International Sale of Goods is hereby excluded. Both Parties hereby submit to
the exclusive jurisdiction of the federal and state courts located in the State
of New York, U.S.A.






--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.






14.
General. This LOI may be executed in one or more counterparts (including
electronic counterparts), each of which shall be deemed to be an original
document, but all such separate counterparts shall constitute only this LOI. The
Parties shall perform their obligations under this LOI as independent
contractors and nothing contained in this LOI shall be construed to be
inconsistent with such relationship or status. The Parties shall neither amend
this LOI, except by mutual written agreement nor assign the rights and/or
obligations under this LOI to any third party in any manner without the prior
written consent of the other Party.



[Signature page follows]





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.












BSP Pharmaceuticals S.p.A
 
Immunomedics, Inc.
 
 
By:
/s/ Aldo Braca
By:
/s/ Michael Pehl
 
Aldo Braca
 
Michael Pehl
Title:
 President & CEO
Title:
Chief Executive Officer
Date:
July 5, 2018
Date
July 3, 2018












--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




EXHIBIT A
BSP PROPOSAL “DS&DP Commercial supply n. BSPLT30012018_R0”dated January 30, 2018


page1ofexhibitajpeg.jpg [page1ofexhibitajpeg.jpg]





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




page2ofexhibitajpeg.jpg [page2ofexhibitajpeg.jpg]





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




page3ofexhibitajpeg.jpg [page3ofexhibitajpeg.jpg]





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




page4ofexhibitajpeg.jpg [page4ofexhibitajpeg.jpg]





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




page5ofexhibitajpeg.jpg [page5ofexhibitajpeg.jpg]





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




EXHIBIT B
BINDING FORECAST AND MANUFACTURING DATES


Table 1 - Binding Forecast delivered on October 2017
Year 2018
Conjugation Batches
Fill-Finish Batches
[***]
[***]
`
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 















Table 2 - Manufacturing Dates for [***] of DS and [***] of DP
relevant for the purpose of Section 3


Year 2018
Conjugation Batches
Fill-Finish Batches
[***]
[***]
[***]
[***]
 
[***]
[***]








--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.






EXHIBIT C
PAYMENT SCHEDULE






Item
PO Issuance
Invoice Issuance
Payment
[***]
[***]
LOI Execution
LOI approval
[***]
[***]
[***]
 
September 30, 2018: [***]
November 30, 2018: [***]
[***]
[***] DS batches
LOI Execution
CoA issuance
[***]
[***] DP batch
[***] /batch
LOI Execution
CoA issuance
[***]

 
 







